DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious the claimed combination including the following features:
Wetsch ‘716 (US 2013/0092716 A1) teaches a conversion apparatus for processing dunnage material having a cutting member with an edge configured for cutting or tearing dunnage material (See abstract. Fig 2, #15 for cutting member. See further ¶ [0040] – [0042]). Wetsch ‘716 further teaches that the conversion apparatus is configured to retract the dunnage material to being to sever the material (See at least ¶ [0040] – [0042]). However, Wetsch ‘716 does not specifically teach a biasing member located adjacent to a cutting member, with the biasing member having a cutting position in which the biasing member bends dunnage material to deflect the path of the same around an end of the cutting member.
Wetsch ‘773 (US 2008/0070773 A1) teaches a system and method for crumpling dunnage material, including a cutting mechanism/clamping mechanism (See abstract. See further Figs 4A-8. See further ¶ [0070] – [0071]). However, it would not be obvious to one of ordinary skill in the art to including the biasing elements from Wetsch ‘773 into 
Regarding claims 2-25, they are allowed as depending from claim 1, identified as allowable (see above).
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731